Citation Nr: 0401242	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent rating 
for right knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
knee instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to February 
1959.

This appeal originates from a March 1995 rating decision 
which, in pertinent part, granted an increased rating of 10 
percent for the veteran's service-connected right knee 
disability.  The veteran was notified of this decision in 
April 1995.  He submitted a notice of disagreement with the 
decision in May 1995, and a statement of the case was issued 
in July 1995.  The veteran perfected his appeal to the Board 
of Veterans' Appeals (Board) in September 1995.  On the 
September 1995 substantive appeal, the veteran requested to 
appear at a hearing at the RO before a Board Member (Veterans 
Law Judge); however, in January 1996 he withdrew this 
request.

In February 1998 and July 2000, the Board remanded this 
matter to the RO for additional development and adjudication.  

In a June 2003 rating decision, the RO continued a 10 percent 
evaluation for traumatic arthritis of the right knee with 
torn medial meniscus, but assigned a separate 10 percent 
evaluation for right knee instability, effective May 2, 1994.  
However, in November 2003, the veteran's representative 
indicated that the veteran continued to disagree with the 
RO's actions.  Hence, the appeal now comprises the two issues 
listed on the title page.  Moreover, as higher evaluations 
are available for each aspect of the veteran's disability, 
and the appellant is presumed to seek the maximum available 
benefit, each claim remains viable on appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

For the reasons stated below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.




REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Although the June 2003 SSOC includes citation to pertinent 
legal authority implementing the VCAA (i.e., 38 C.F.R. §§ 
3.102 and 3.159 (2003)), the claims file includes no 
correspondence from the RO, pertinent to the issues on 
appeal, that satisfies the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See ); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See DAV v. Secretary, 327 F. 3d 1339 (Fed. Cir. 2003).  
The RO's notice letter to the veteran should explain that the 
veteran has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent, outstanding evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).

Specific additional development also is warranted.  The 
record shows that pursuant to information provided by the 
veteran in September 1995 regarding his award of disability 
benefits from the Social Security Administration (SSA), the 
RO requested in October 1995 and January 1996 the veteran's 
medical records from SSA.  However, the RO never received the 
records nor did it receive a reply from the SSA as to the 
availability of such records.  Later, in October 2001, the 
veteran again submitted records from SSA showing that he was 
in receipt of SSA disability benefits for rheumatoid 
arthritis.  The RO made another attempt to obtain the 
veteran's SSA medical records from the SSA National Records 
Center in April 2002 via a fax request, but was informed by 
SSA National Records Center later that month that the 
veteran's folder could not be located.  Thereafter, in May 
2002, the veteran submitted a statement (VA Form 21-4138) to 
the RO requesting that the RO obtain his SSA medical records 
and enclosed a VA Form 4138 containing what appears to be a 
SSA district office address.  Hence, in view of this new 
information from the veteran regarding the possible location 
of his SSA folder at the district office, an attempt should 
be made to obtain it.  This is in accordance with 38 U.S.C.A. 
§ 5103A(a)(3), which states that efforts to obtain records 
from a Federal department or agency shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development deemed warranted by the VCAA (to include 
obtaining any outstanding VA treatment records and/or 
arranging for the veteran to undergo VA examination) prior to 
adjudicating the claims on appeal.  See 38 U.S.C.A. § 5103A 
(b).

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC in Washington, D.C.) for the following action:

1.  The RO should obtain from the SSA 
district office in Batavia, New York (see 
VA Form 21-4142 dated in May 2002) a copy 
of its decision regarding the veteran's 
disability claim, along with the medical 
evidence on which the decision was based, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO should ask the 
appellant to provide sufficient 
information to enable it to obtain any 
additional pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization, are 
provided.  The RO should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

3.  After receiving a response, the RO 
should assist the appellant in obtaining 
any additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003), to include any 
outstanding VA treatment records.  All 
records and/or responses received should 
be associated with the claims file.  If 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
appellant and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
and clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




